Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00155-CV

                                       EX PARTE Wiley SMITH

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

PETITION FOR WRIT OF HABEAS CORPUS DENIED AS MOOT

           On March 6, 2014, this court received relator’s pro se petition for writ of habeas corpus,

complaining relator was illegally confined after being found in contempt of court for failure to pay

previously ordered child support. However, on March 7, 2014, this court received a copy of the

trial court’s “Conditional Release Order” signed on March 6, 2014, ordering relator released from

jail and setting the matter for further hearing. Accordingly, the petition for writ of habeas corpus

is denied as moot. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 1991-EM5-01082, styled In the Interest of A.S.G., Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe Jr. presiding.